Citation Nr: 0740096	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to November 3, 2004, 
for the grant of nonservice-connected (NSC) pension benefits. 


REPRESENTATION

Appellant represented by:	Louis A. deMier-Leblanc, 
Attorney


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to NSC pension benefits.  By a February 2005 
rating decision, the RO granted entitlement to NSC pension 
benefits, effective November 3, 2004.


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied entitlement 
to NSC pension benefits, which was final.

2.  The veteran filed his current claim for NSC pension 
benefits in June 2000.

3.  The competent medical evidence of record shows that the 
veteran was diagnosed as having a cognitive deficit causing 
late effect in cerebrovascular disease; degenerative 
spondylosis of the lumbosacral and cervical spine; lumbar and 
cervical muscle spasms; and C5-C6, C6-C7 stenosis in November 
2004.


CONCLUSION OF LAW

The criteria for an effective date prior to November 3, 2004, 
for the grant of NSC pension benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.342, 3.400, 
4.16, 4.17 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2001 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in June 2006 providing him 
the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2000, May 2002, and November 2004, he 
was afforded formal VA examinations.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

VA pension benefits are provided for a veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from a NSC disability not the result of 
the veteran's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3(a)(3).

For the purposes of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  Thus, NSC 
pension benefits may be assigned where the NSC disabilities 
schedular ratings are less than total when the disabled 
person is, in the judgment of the Board, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a).  This effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Applicable law states that, where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, DIC, or monetary 
allowance under the provisions of 38 U.S.C. chapter 18 based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158(a).

The veteran filed his initial application for NSC pension 
benefits in January 1999.  By a May 1999 rating decision, the 
RO denied entitlement to NSC pension benefits. Although 
notified of the denial that same month, the veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. § 
7105.  The veteran filed his current claim on June 5, 2000.  
The RO granted entitlement to NSC pension benefits in 
February 2005, with an effective date of November 3, 2004.  
As noted above, the effective date in this matter may not be 
anytime prior to the date of the current claim.  Thus, the 
Board must determine whether the veteran is entitled to an 
effective date earlier than November 3, 2004, but not prior 
to June 5, 2000.

VA medical records reflect that the veteran sustained a wrist 
fracture in November 1999.  In January 2000, this fracture 
was found to be healing.  X-ray studies, dated in June 2000, 
show that the veteran had metallic densities in his upper 
chest that had not changed since 1996.  In October 2000, VA 
general and mental examinations were conducted.  At that 
time, the VA examiners diagnosed the veteran as having 
alcohol dependence.  No other diagnoses were made.  In May 
2002, VA audio, mental, and general examinations were 
conducted.  At that time, the veteran was diagnosed as having 
tinea pedis; status post fracture of the left maxillary bone; 
status post, well-healed fracture of the left wrist; status 
post, well-healed fracture of the right ankle; multiple 
metallic foreign bodies in different body areas; right ear 
hearing loss; and alcohol dependence.  

Pursuant to a July 2003 rating decision, the veteran's NSC 
disabilities considered for pension purposes included:  left 
leg puncture wound residuals (0%); lipoma, left paraumbilical 
region (0%); active alcohol dependence (0%); left wrist 
fracture (10%); bilateral hearing loss (0%); tinea pedis 
(0%); status post fracture of the left maxillary bone (0%); 
multiple metallic foreign bodies in different body areas 
(0%); and status post fracture of the right ankle (0%).  His 
combined evaluation for pension purposes was 10%.

VA mental and general examinations were conducted in November 
2003.  At that time, the examiners diagnosed the veteran as 
having anxiety disorder; alcohol dependence; cognitive 
deficit causing late effect in cerebrovascular disease; 
cervical and lumbar muscle spasms; C5-C6, C6-C7 stenosis; and 
degenerative stenosis of the lumbosacral spine.  Neither of 
these examiners concluded that the veteran's previously 
listed NSC disabilities considered for pension purposes had 
worsened.  Based upon the existence and severity of the 
additional disabilities, the veteran's combined evaluation 
for pension purposes was increased to 70%, thus making him 
eligible for NSC pension benefits.  

Given the above, a basis upon which to grant an effective 
date earlier than November 3, 2004, for the award of NSC 
pension benefits has not been presented.  There is no 
evidence that the veteran was diagnosed as cognitive deficit 
causing late effect in cerebrovascular disease; cervical and 
lumbar muscle spasms; C5-C6, C6-C7 stenosis; or degenerative 
stenosis of the lumbosacral spine prior to November 3, 2004.  
There is also no evidence that the veteran's previously 
listed NSC disabilities considered for pension purposes had 
worsened since June 5, 2000.  Thus, the date the entitlement 
arose was the date the veteran was diagnosed with the 
disabilities which met the criteria for NSC pension benefits, 
which was in November 2004.  See 38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).   Therefore, the claim must be denied.


ORDER

The claim for entitlement to an effective date prior to 
November 3, 2004, for the grant of NSC pension benefits is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


